DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments combined with the claim amendments have been fully considered and are not found persuasive with respect to the previous rejection(s); however, upon further search and consideration due to the change in scope, an updated grounds of rejection is presented below, necessitated by amendment. 
Regarding the rejection under Rule 112, the examiner notes that the disclosure fails to enable or provide support for “obtaining electromagnetic signals corresponding to the ECG signal”.  At best, the disclosure appears to indicate that the electromagnetic signals may be measured in addition to obtaining of the ECG signal but no correlation or correspondence is disclosed in any manner. Accordingly, this rejection is maintained.
With regard to the prior art and the newly amended claim language, applicant’s arguments are not found persuasive and have been addressed below in the updated rejection and highlighting the sections where the prior art does not require an input that is both periodic and continuous.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. In claim 10, the phrase “an electromagnetic sensor configured to obtain the ECG signal” appears to require an electromagnetic sensor capable of obtaining an ECG signal by measuring electromagnetic signals at a surface of a body.  The originally filed disclosure fails to provide any information as to how an electromagnetic sensor can obtain ECG signals.  Further explanation is required to overcome this rejection.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 10, the phrase “an electromagnetic sensor configured to obtain the ECG signal” is unclear and indefinite.  The examiner notes that independent claim 9 requires the processor to obtain the ECG signal; therefore, it is unclear how an electromagnetic sensor is configured to obtain the same signal and further how an electromagnetic sensor can acquire an ECG signal.  Further clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 9 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brockway (US 2016/0345851).
Regarding claim 9, Brockway discloses a device for filtering an electrocardiogram (ECG) signal, the device comprising: at least one memory configured to store program code (e.g. Fig. 3 – flash/ram memory & external memory); and at least one processor configured to read the program code and operate as instructed by the program code (e.g. ¶¶ 35-39 - microprocessor), the program code including: obtaining code configured to cause the at least one processor to obtain the ECG signal (e.g. ¶¶ 9  - sensed ECG signals are conditioned and digitized and are then processed, 39, etc.); first transformation code configured to cause the at least one processor to apply a first transformation to the ECG signal to generate a transformed ECG signal (e.g. ¶¶ 47 – step 702), wherein the first transformation does not require an input that is periodic and continuous (e.g. ¶¶ 3 – where the device can analyze ECG signals which have been recorded at intervals instead of continuously; and further ¶¶ 40 – where the signal is corrupted due to noise and therefore is not continuous);  filtering code configured to cause the at least one processor to filter the transformed ECG signal to generate a filtered transformed ECG signal (e.g. ¶¶ 47 – step 705); second transformation code configured to cause the at least one processor to apply a second transformation to the filtered transformed ECG signal to generate a filtered ECG signal (e.g. ¶¶ 47 – step 706).
Regarding claim 11, Brockway discloses the ECG includes at least a QRS complex (e.g. ¶¶ 53 - QRS wave location can be identified).
Regarding claim 12, Brockway discloses the second transformation comprises an inverse transformation of the first transformation (e.g. ¶¶ 47 – step 706).
Regarding claims 13-14, Brockway discloses that the ECG signal is non-periodic and non-continuous due to the signal being analyzed in a specific time window to avoid signal distortion (e.g. ¶¶ 53).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Brockway (US 2016/0345851), as applied to claim 9, further in view of Lovett (USP# 6,434,417).  
Regarding claim 10, Brockway fails to expressly disclose an electromagnetic sensor measuring electromagnetic signals at a surface of a body.  In the same field of endeavor, Lovett teaches the sensing of electromagnetic fields of the patient’s muscular activity in order to filter out the noise from the ECG signal (e.g. Col 1, ll 11-38).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to incorporate the electromagnetic sensing and filtering as taught by Lovett into the device of Brockway, in order to yield the predictable results of providing a known and effective way of filtering noise from the ECG signals acquired.
Regarding claim 16, Brockway fails to expressly disclose applying a moving average window filter.  In the same field of endeavor, Lovett teaches the use of filters implemented as linear phase moving average filters in order to effectively digitize the ECG data stream (e.g. Col 7).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to substitute the moving average window filters as taught by Lovett into the device of Brockway, in order to yield the predictable results of providing an effective way to digitize the ECG signals acquired.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Brockway (US 2016/0345851), as applied to claim 9, further in view of Albert (USP# 5,117,833).  Brockway fails to expressly disclose obtaining a first derivative of the ECG signal.  In the same field of endeavor, Albert teaches calculating the first derivative of an ECG signal prior to performing a transformation on the signal, in order to determine specific points in the ECG signal for further analysis (e.g. Col 4, ll 11-55).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to incorporate the derivation technique of Albert, into the device of Brockway, in order to yield the predictable results of providing a known and effective way of narrowing down the specific section of the ECG signal for analysis.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D’Abreu whose telephone number is (571) 270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached at (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J D'ABREU/Primary Examiner, Art Unit 3792